In the Supreme Court of Georgia



                                            Decided: January 19, 2016


                    S15A1451. BELCHER v. BELCHER.


      MELTON, Justice.

      Donald Belcher (Husband) and Sarah Belcher (Wife) divorced in 2005.

Following a dispute over unpaid alimony to Wife in which Wife eventually

prevailed, the trial court awarded $2,500 in attorney fees to Wife in a December

17, 2014, order. Husband initially filed a timely application for discretionary

appeal of this order in the Court of Appeals, and the Court of Appeals properly

transferred the application to this Court. This Court granted Husband’s

application to determine whether the trial court erred in its award of attorney

fees to Wife, and, for the reasons set forth below, we must reverse the trial

court’s December 17th order in part, vacate the order in part, and remand this

case to the trial court for further proceedings.

      By way of background, the parties’ divorce decree requires Husband to

pay Wife alimony of $500 per month until her death or remarriage. In December
2013, Husband stopped making alimony payments and had a stop payment order

put on the previous month’s alimony check. On April 16, 2014, Wife called

Husband’s telephone number and spoke to his current wife, and, in early May,

she sent Husband and his current wife certified letters, which the current wife

signed for, notifying them that payment was declined on the November 2013

check and requesting payment by cashier’s check or money order. On May 15,

2014, Husband’s attorney wrote to Wife, acknowledging her certified letters,

saying that Husband “has held all [alimony) payments in savings,” and

demanding adequate proof of Wife’s “current health status” before the funds

would be released to Wife. Wife then hired an attorney, who wrote to Husband’s

attorney on June 11, explicitly stating that “she [i.e., Wife] is alive” and

demanding immediate payment of all past due alimony and resumption of

monthly alimony payments.

      On July 7, 2014, Husband filed a verified petition for a declaratory

judgment. Husband alleged that Wife had cancer and that he did not know if she

had “survived treatment,” and he asked for a declaration requiring Wife to verify

her “ongoing health status” to him and to provide him with “notice of her

passing.” On July 9, Wife was personally served, as indicated on the Sheriff’s

                                        2
Entry of Service. Wife filed a verified answer and a motion to dismiss the

petition under OCGA § 9-11-12 (b) (6), and the trial court held a hearing on

August 5 that Wife attended. On September 2, the court entered an order

dismissing Husband’s petition, holding that the divorce decree is clear and

unambiguous on the issue of alimony and that Husband’s request for proof that

Wife was alive was moot given the evidence, including her appearance in court.

      On September 15, 2014 Wife filed a motion for attorney fees under

OCGA §§ 9-4-9 and 9-15-14 (a).1 On November 3, without holding a hearing,

the court entered an order recognizing that attorney fees are not “costs” under

§ 9-4-9 but granting Wife’s motion under § 9-15-14 (a) and limiting the issues

at an upcoming hearing to “the amount of attorney’s fees and expenses to be

awarded . . . and whether the award . . . shall be against Mr. Belcher, his

attorney, or both.” On November 10, the court held an evidentiary hearing, and,


      1
        OCGA § 9-4-9 says: “In any proceeding under this [Declaratory
Judgments] chapter the court may make such award or division of costs as may
seem equitable and just.” OCGA § 9-15-14 (a) mandates an award of attorney
fees and litigation expenses “to any party against whom another party has
asserted a claim, defense, or other position with respect to which there existed
such a complete absence of any justiciable issue of law or fact that it could not
reasonably be believed that a court would accept the asserted claim, defense, or
other position.”
                                       3
on December 17th, the court entered a very short order requiring Husband to

pay Wife $2,500 in attorney fees under OCGA §§ 9-4-9 and 9-15-14 (a). In its

December 17th order, the court did not make any express findings specifying the

abusive conduct for which the award under OCGA § 9-15-14 (a) was proper.

      This Court granted Husband’s application to appeal with the following

question:

      Did the trial court err in its December 17, 2014 order to the extent that it
      awarded attorney fees under OCGA § 9-4-9 and by awarding attorney fees
      under OCGA § 9-15-14 (a) without making express findings specifying
      the abusive conduct for which the award was made? See Lawhorne v.
      Soltis, 259 Ga. 502, 504 (384 SE2d 662) (1989); Williams v. Becker, 294
Ga. 411, 413-414 (754 SE2d 11) (2014).

      As Wife correctly concedes, the trial court erred to the extent that it

awarded attorney fees under OCGA § 9-4-9 and to the extent that its award was

procedurally improper under OCGA § 9-15-14 (a) in that the court did not make

express findings specifying the abusive conduct for which the award was made.

See Lawhorne, supra, 259 Ga. at 504 (3) (award under OCGA § 9-4-9 “allows

only costs[, and] ‘[c]osts’ does not include attorney fees”) (citation omitted);

Williams, supra, 294 Ga. at 413-414 (2) (a) (“Unless the party against whom

attorney fees may be awarded waives a hearing expressly or by its conduct, the


                                        4
court must hold an evidentiary hearing, after due notice of the fees issue, to

provide the party the opportunity to confront and challenge the evidence

regarding the need for and value of the legal services at issue. . . . If the court

awards attorney fees under OCGA § 9-15-14, it must make express findings

specifying the abusive conduct for which the award is made”). Accordingly, we

must reverse the portion of the trial court’s December 17 order awarding

attorney fees under OCGA § 9-4-9, vacate the portion of the order awarding fees

under OCGA § 9-15-14, and remand this case to the trial court with the direction

that it enter a proper order on Wife’s motion for attorney fees under OCGA §

9-15-14.

      Judgment reversed in part and vacated in part, and case remanded with

direction. All the Justices concur.




                                        5